DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Blanc et al. does not disclose wherein the growth chamber has a depth of 10 cm, as required by newly amended independent claim 1. In the prior Office Action, the Examiner acknowledged that Blanc et al. is silent as to the growth chamber (mapped to element 252) having a depth of less than 10 cm, but stated that it would have been obvious to one of ordinary skill in the art to modify the growth chamber disclosed by Blanc et al. to have such a depth based on the teachings of Ganuza et al. (see rejection of claim 9 in the prior Office Action). Specifically, Ganuza et al. discloses that in the context of culturing algae in a culturing vessel receiving light from a light source, the light may not penetrate to lower depths of the culturing vessel, e.g., light may only be available within less than 10 cm of an air/liquid interface of the culturing vessel (para. 24, 35-37). Therefore, regardless of the various depths disclosed in various embodiments elsewhere in the specification of Ganuza et al. (e.g., the pond depth of 0.5 to 10 meters noted by Applicant on p. 19 of the arguments), the reference indisputably provides a teaching that light may not penetrate beyond a depth of 10 cm in a culture vessel. In the invention of Blanc et al., it is clearly stated that it is important for algae in the growth chamber to receive light in order to ensure growth of the algae (see p. 10 of the prior Office action and particularly para. 71 of the reference). Although Applicant points out some functional differences between the invention of Blanc et al. and the instant invention (e.g., Blanc et al. discloses treating waste with microorganisms), these differences would not preclude one of ordinary skill in the art from wanting to optimize algae growth within the growth chamber of Blanc et al. The skilled artisan would have been motivated to create conditions within the growth chamber that are conducive to algae growth, and based on the teachings of Ganuza et al., it would have been readily apparent to the skilled artisan that light from a light source may not penetrate beyond a depth of 10 cm in a culture vessel and therefore culture volumes deeper than this should be avoided to ensure that all algae within a culture vessel receive light needed for growth. Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the growth chamber disclosed by Blanc et al. to have a depth of less than 10 cm.
As to the limitation of wherein a ratio of time duration of the algal culture exposed to light in the growth chamber to the controlled residence time in the regeneration chamber being in the range of 2 to 4, newly added to claim 1, this is a recitation of intended use of the system and has been given appropriate patentable weight. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Applicant has argued that the purpose of holding a culture in the regeneration chamber (element 220 of Blanc et al., see prior Office Action) is different in the invention of Blanc et al. than in the instant invention; however, this argument is immaterial to the claim set at hand because the claims are directed to a system and recitation of the ratio is merely a statement of intended use of the system, and the prior art system is fully capable of operating in the manner claimed. As discussed in the prior Office Action, Blanc et al. discloses wherein the algal culture can reside within the growth chamber (252) and be exposed to light therein for a period of 8-72 hours (para. 102, 114-116) and that the controlled residence time within the regeneration chamber (220) can be 1-12 hours (para. 101-103, 114-117). The structure disclosed by Blanc et al. is fully capable of operating in the manner claimed because a user could operate the growth chamber such that the algal culture is exposed to light therein for a period of 8 hours (included within the range disclosed by Blanc et al.) and the regeneration chamber such that the controlled residence time therein is 2 hours (included within the range disclosed by Blanc et al.) in order to arrive at a ratio of 8/2 or 4, falling within the claimed range. In any case, Blanc et al. discloses that a residence time within either chamber and flow therebetween can be controlled as desired (para. 101-103, 114-117), and thus the system would be fully capable of operating such that a ratio between a time in the growth chamber and a time in the regeneration chamber is any number of values.
Applicant’s arguments have noted various functional differences between the invention of the instant application and the invention of Blanc et al. (see pp. 9-21 of the remarks filed 7/25/2022); however, the arguments do not distinctly point out how these functional differences would result in a structural difference between the prior art and the invention as currently recited in the claims. As discussed in the prior Office Action (see pp. 10-11), the growth chamber (252) disclosed by Blanc et al. is structurally the same as that claimed, with the exception of the chamber depth, which would have been obvious in view of Ganuza et al. as discussed above. The regeneration chamber (220) disclosed by Blanc et al. is structurally the same as that claimed (see p. 11 of the prior Office Action). The Examiner maintains that the prior art teaches each and every positively recited structural element claimed, and that the system taught by the prior art would be structurally capable of operating in the manner recited in the claims. 
The previously presented rejection of claims 1-16 and 20 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments filed 7/25/2022.
The amendments to the claims have necessitated a new grounds of rejection, presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) (already of record) in view of Ganuza et al. (US Patent Application Publication 2015/0344830) (already of record).
Regarding claim 1, Blanc et al. discloses an algal cultivation system (200) (para. 114, 124) comprising an algal (para. 124) pond (the system comprises a “raceway” which is synonymous with a pond, see para. 116; furthermore, the volume defined by walls 264, 262, and 265 includes an open body of water, which meets the limitation of being a pond, see para. 116 and Figs. 2a and 2b, sheet 2 of 4), wherein the algal pond comprises:
a growth chamber containing algal culture (reservoir 252, reads on a growth chamber as it configured to grow algae therein, see para. 115, 124), wherein the growth chamber is exposed to light to enable growth of algae contained therein (para. 23, 116, 124); and
a regeneration chamber (bioreactor 220, reads on a regeneration chamber as it is a dark chamber wherein algal culture can reside and is therefore fully capable of allowing “regeneration” of algal cultures, see para. 71, 83, 100-103, 115, 117-118) substantially devoid of light (para. 71, 83, 100-103, 115, 117-118), wherein the regeneration chamber is configured to provide a controlled residence time to algal culture (para. 71, 83, 100-103, 115, 117-118),
wherein the growth chamber (252) and the regeneration chamber (220) are in controlled fluid communication with each other (para. 100-103, 120-126).
As to the limitations of wherein the regeneration chamber is configured “for repair of damaged proteins of algal cells”, and wherein “a ratio of time duration of said algal culture exposed to light in said growth chamber to the controlled residence time in said regeneration chamber is in the range of 2 to 4”, these are recitations of intended use of the claimed growth chamber and regeneration chamber and have therefore been given appropriate patentable weight. It has been held that “apparatus claims cover what a device is, not what a device does” (MPEP 2114). 
The regeneration chamber (220) disclosed by Blanc et al. is structurally the same as that claimed- it is a chamber substantially devoid of light wherein algal culture can reside for a controlled residence time (para. 71, 83, 100-103, 115, 117-118). Although Blanc et al. does not explicitly teach that the regeneration chamber is for repair of damaged proteins of algal cells, the regeneration chamber disclosed by Blanc et al. is fully capable of operating in such a manner- it is structurally the same as the claimed regeneration chamber and could be operated as the claimed regeneration chamber is operated. For example, a user could introduce an algal culture therein and allow the culture to reside under dark conditions to allow for repair of damaged proteins of algal cells.
As to the claimed time ratio, Blanc et al. discloses wherein the growth chamber is configured to allow the algal culture to be exposed to light and wherein the regeneration chamber is configured to allow the culture to reside therein for a controlled residence time, as set forth above. Blanc et al. further discloses wherein the algal culture can reside within the growth chamber (252) and be exposed to light therein for a period of 8-72 hours (para. 102, 114-116) and that the controlled residence time within the regeneration chamber (220) can be 1-12 hours (para. 101-103, 114-117). The structure disclosed by Blanc et al. is fully capable of operating in the manner claimed because a user could operate the growth chamber such that the algal culture is exposed to light therein for a period of 8 hours (included within the range disclosed by Blanc et al.) and the regeneration chamber such that the controlled residence time therein is 2 hours (included within the range disclosed by Blanc et al.) in order to arrive at a ratio of 8/2 or 4, falling within the claimed range. 
Blanc et al. is silent as to the growth chamber having a depth of less than 10 cm.
Ganuza et al. discloses that it was well known in the art that in systems for culturing algae comprising a culturing vessel receiving light from a light source, the light may not penetrate to lower depths of the culturing vessel, e.g., light may only be available within less than 10 cm of an air/liquid interface of the culturing vessel (para. 24, 35-37).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the growth chamber disclosed by Blanc et al. to have a depth of less than 10 cm, based on the teachings of Ganuza et al., in order to ensure that light is available to all algae within the growth chamber. 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Blanc et al. discloses general conditions for the depth of a growth chamber containing algal culture (e.g. 30 cm) (para. 75), and both Blanc et al. and Ganuza et al. recognize that chamber depth is a result-effective variable (see para. 75 of Blanc et al. and para. 36-37 of Ganuza et al.). Therefore, it would have been obvious to one of ordinary skill in the art to discover an optimum or workable range by routine experimentation for the depth of the growth chamber.
Regarding claim 8, Blanc et al. discloses at a valve (281) configured to control the flow of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) (para. 120-121) (Fig. 2a). Specifically, the valve (281) is located at an inlet of the regeneration chamber (220) (para. 120-121) (Fig. 2a). In operation, the fluid flows from the growth chamber (252) into the regeneration chamber (220) via the valve (281) located at the regeneration chamber inlet (para. 120-121) (Fig. 2a), and after residing in the regeneration chamber (220) for a time (para. 101, 114-115), the fluid leaves the regeneration chamber via a regeneration chamber outlet (227) to recirculate back to the growth chamber (para. 120-123) (Fig. 2a). 
Blanc et al. is silent as to at least two valves configured to control the flow of fluid.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with a second valve configured to control the flow of fluid, e.g., by placing second valve on the regeneration chamber outlet, as such a modification would require mere duplication of the valve already disclosed by Blanc et al. and would yield the predictable result of controlling fluid outflow in the regeneration chamber in addition to the control of fluid inflow already discussed above. The skilled artisan would have been motivated to provide such a valve in order to achieve greater control over residence times within the regeneration chamber. 
Regarding claim 10, Blanc et al. discloses a wall disposed in the algal pond to divide the algal pond into the growth chamber and the regeneration chamber (see wall discussed in para. 71 and shown in Fig. 2a so as to divide the regeneration chamber 220 from the growth chamber 252, reads on the claimed means for dividing), thereby creating a ballast between the growth chamber and the regeneration chamber (the wall creates a fluid environment in the regeneration chamber 200 that is different than that of the growth chamber 252, see para. 71, 123 and Fig. 2a). 
Blanc et al. does not expressly teach that the wall is to mitigate salinity and/or temperature variations in the algal culture; nonetheless, this is a recitation of intended use of the structure and has therefore been given appropriate patentable weight. The wall disclosed by Blanc et al. is structurally the same as the claimed means for dividing and is fully capable of being used to mitigate salinity and/or temperature variations in the algal culture during operation. 
Regarding claim 11, Blanc et al. discloses wherein the regeneration chamber (220) is disposed operatively below the growth chamber (252) such that the regeneration chamber is substantially devoid of light (para. 71, 118) (Fig. 2a).
Regarding claim 13, Blanc et al. discloses a top wall of the regeneration chamber (220) (see top wall of chamber 220 dividing it from growth chamber 220 in Fig. 2a, reads on being a cover) such that the regeneration chamber is substantially devoid of light (para. 71, 118). 
Regarding claim 14, Blanc et al. discloses wherein an inlet (228) is configured on the top wall (cover) of the regeneration chamber (220) (para. 121) (Fig. 2a) to facilitate the introduction of fluid containing the algal culture, nutrients, and inoculum into the regeneration chamber (para. 80, 120-121). 
Regarding claim 16, Blanc et al. discloses wherein a source of the light is sunlight (para. 75-76).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) (already of record) in view of Ganuza et al. (US Patent Application Publication 2015/0344830) (already of record) as applied to claim 1, above, and in further view of Vowles (WO 2010012028 A1) (already of record).
Regarding claim 2, Blanc et al. discloses a pump (285) (meets the limitation of at least one means for pumping) configured to facilitate the transfer of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) (para. 120-124).
Blanc et al. is silent as to the system comprising sensors selected from the group consisting of a plurality of a level sensor, a salinity sensor and a temperature sensor.
Vowles discloses an algal cultivation system comprising an algal pond, the system further comprising sensors for monitoring water level, temperature, and salinity within the pond such that these parameters may be maintained within a desired range (p. 5 line 25-p. 7 line 33).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with sensors selected from the group consisting of a plurality of a level sensor, salinity sensor, and temperature sensor, as taught by Vowles, to allow fluid level, salinity, and temperature to be monitored to ensure that environmental conditions remain suitable for processing algal cultures as desired. 
Regarding claim 3, Blanc et al. discloses a pump, as set forth above. 
Regarding claim 4, Blanc et al. is silent as to at least two level sensors; however, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to equip the system of Blanc et al. with sensors selected from the group consisting of level sensors, salinity sensor, and temperature sensor based on the teachings of Vowles, as set forth above. Vowles further discloses providing a level sensor within the aquatic environment of the pond and that the sensor is configured to generate a level signal corresponding to a level therein (p. 7 lines 25-33).
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Furthermore, that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with at least two level sensors, as such a modification represents mere duplication of the level sensor already taught by Blanc et al. in view of Vowles, and would yield the predictable result of allowing more than one level detection result to be obtained. Given that Blanc et al. discloses that volumes of algal-containing fluids are processed within each of the growth chamber (252) and regeneration chamber (220), respectively, (see para. 71, 83, 100-103, 115-118), it would have been obvious to provide the at least two level sensors such that at least one level sensor is disposed in the growth chamber and at least one level sensor is disposed in the regeneration chamber, wherein the level sensors are configured to generate level signals corresponding to the levels in the respective chambers, in order to allow a user to know how much fluid is being processed in each chamber and/or to ensure that a desired fluid level is maintained in each chamber. 
Regarding claim 5, Blanc et al. in view of Vowles teaches the system comprising sensors selected from the group consisting of level sensors, salinity sensor, and temperature sensor, as set forth above. Vowles further discloses providing these sensors within the aquatic environment of the pond to monitor parameters of the ongoing algal culture (Abstract, p. 7 lines 25-33).
Given that Blanc et al. discloses that algal culture is conducted within the growth chamber, as set forth above, it would have been obvious to one of ordinary skill in the art to provide the system disclosed by Blanc et al. with at least one salinity sensor and at least one temperature sensor disposed within the growth chamber, based on the teachings of the prior art, in order to ensure that temperature and salinity conditions therein are suitable for continued growth of algae. 
Regarding claim 6, Blanc et al. discloses the pump (means for pumping) and Blanc et al. in view of Vowles teaches the system comprising sensors selected from the group consisting of level sensors, salinity sensor, and temperature sensor, as set forth above. 
Furthermore, Blanc et al. discloses wherein the pump is configured to operate in a controlled manner, e.g., by being turned on and off, to regulate the flow of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) for maintaining a desired level of fluid in each of the chambers (para. 78, 99, 113, 124, 126). Flow between the growth chamber and the regeneration chamber is controlled to control specific bioprocessing of the algal culture that occurs in each chamber, respectively (para. 71, 83, 100-103, 115, 117-126). 
Vowles discloses a system, discussed above, comprising a control unit (controller) in communication with a pump and with level, salinity, and temperature sensors wherein the control unit is configured to receive level signals from the level sensors, salinity signals from the salinity sensor, and temperature signals from the temperature sensor and wherein the control unit is configured to control the pump to maintain fluid conditions within the pump to achieve desired environmental conditions (wherein such control would necessarily comprise generating an output signal to trigger and stop the pump) (p. 7 lines 25-33).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the system of Blanc et al. to comprise a controller cooperating with the pump, level sensors, salinity sensor, and temperature sensor, wherein the controller is configured to receive level signals from said level sensors, salinity signals from said salinity sensor and temperature signals from said temperature sensor and to generate an output signal to trigger and stop the pump, e.g., to regulate flow of fluid containing the algal culture between the growth chamber and the regeneration chamber to apply bioprocessing steps based on detected algal culture characteristics, based on the teachings of Blanc et al. and Vowles, in order to allow a user to obtain information regarding environmental conditions of the algal culture within the system and apply bioprocessing techniques to desired amounts of culture fluid based on this information. 
Regarding claim 7, Blanc et al. in view of Vowles teaches wherein the output signal is fed to the pump (means for pumping) to regulate flow of fluid containing the algal culture between the growth chamber and the regeneration chamber for maintaining a desired level of fluid in each of the chambers, as set forth above.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) (already of record) in view of Ganuza et al. (US Patent Application Publication 2015/0344830) (already of record) as applied to claim 1, above, and in further view of Schaefer et al. (US Patent 8,642,326) (already of record).
Regarding claim 12, Blanc et al. discloses wherein fluid flows into the regeneration chamber (220) and resides therein for a period of time for bioprocessing to occur (para. 101-102, 114-115).
Blanc et al. is silent as to a plurality of baffles vertically disposed in the regeneration chamber.
Schaefer et al. discloses a system for cultivating algae comprising a flow-through vessel wherein it is desirable to have fluid reside for a period of time (Abstract, col. 5 lines 7-48), the vessel comprising a plurality of vertically disposed baffles that serve to increase the residence of time of fluid within the vessel (col. 5 lines 7-48) (Figs. 17-18, sheets 10-11 of 12).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the regeneration chamber disclosed by Blanc et al. to comprise a plurality of baffles vertically disposed therein, based on the teachings of Schaefer et al., in order to increase a residence of time of fluid within the chamber to ensure that the residence time is sufficient for bioprocessing to proceed. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bilanovic et al. (Co-cultivation of microalgae and nitrifiers for higher biomass production
and better carbon capture) is directed to an algal cultivation system comprising a 0.52 L dark chamber in fluid communication with a 2.82 L light chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799